Citation Nr: 1029091	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. WALLIN, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to February 
1989.   

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2005 rating decision of the 
RO that determined that new and material evidence had not been 
submitted to reopen the claim of service connection for major 
depression and/or dysthymic disorder.  

In February 2009, the Board reclassified the disability on appeal 
as it is listed on the preceding page and determined that new and 
material evidence had been submitted to reopen the claim.  
However, the de novo claim for benefits was remanded to the RO 
for further development and adjudication.  

The Veteran had earlier presented testimony at a hearing held at 
the RO before the undersigned Veterans Law Judge in November 
2008.  The transcript has been associated with the claims folder.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an innocently acquired 
psychiatric disorder.  Specifically, she maintains that her pre-
existing mental health condition was aggravated by degrading 
treatment by her supervisor in service.  She reports that this 
led to a suicide attempts during her active military service and 
chronic disability since her discharge.  

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

The Board has determined that a remand is necessary in order to 
satisfy the duty  to assist the Veteran in developing the 
information and evidence necessary to substantiate her claim as 
afforded to her under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159.  

Notably, in July 2010, the Veteran submitted a letter from her 
counselor at InterHope Counseling.  This letter indicates that KG 
treated the Veteran for depression and that the Veteran reported 
her problems stemmed from the office where she worked during her 
military service, to include sexual harassment by her boss.  

KG further noted the Veteran sought treatment every two weeks 
from March 2007 (presumably though the letter says March 2008) to 
February 2008, when the facility closed.  An attached letter from 
InterHope dated in January 2008, gave notice to the Veteran of 
the facility closure.  She was asked to sign an authorization to 
make her records available to another physician.  The Board is 
not clear whether the Veteran did so.

Additionally, attached to the letter from InterHope was a request 
for records from Mount Carmel St. Ann's Health Information 
Management. This letter indicated that treatment records of the 
Veteran were no longer in existence due to the expiration of the 
required retention period.  There was no clear indication that 
records of the Veteran from InterHope were maintained at this 
facility nor did the Veteran indicate such.  

Upon Remand, such clarification must be sought.  Further, the RO 
must attempt to obtain records from InterHope Counseling dated 
between March 2007 and February 2008 if it is determined that her 
records were not maintained and destroyed by Mount Carmel.  
38 C.F.R. § 2.159(c)(1).

Finally, the Board notes that the record reveals the Veteran is a 
recipient of Social Security disability benefits.  The April 2009 
VA examiner noted the award was based on complications from the 
Veteran's gastric bypass surgery; however, this too has not been 
confirmed by the evidence of record.  

A copy of the Administrative decision and the underlying 
treatment records utilized in reaching the aforementioned 
determination has not been associated with the claims folder.  
Such must be obtained on remand. 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not limited 
to, medical and other records from other federal agencies such as 
the Social Security Administration.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  Id.  

Accordingly, this case must be remanded to effectuate the 
evidentiary development necessary to fully and fairly adjudicate 
the Veteran's claim.  The RO is to undertake any additional 
development, to include seeking an addendum VA medical opinion, 
if necessary.  38 U.S.C.A. § 5103A.  The RO is directed to the 
specific development instructions delineated in the numbered 
paragraphs below.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the Veteran's claims 
file, and ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim of entitlement to 
service connection for an innocently 
acquired psychiatric disorder.  

2.  The RO should take appropriate steps to 
clarify whether records of treatment of the 
Veteran from InterHope Counseling between 
March 2007 and February 2008, when the 
facility closed, were maintained by Mount 
Carmel St. Ann's Health Information 
Management.  If the records were not 
maintained by Mount Carmel, the RO should 
attempt to obtain the pertinent records 
from the appropriate record depository or 
medical provider.  All responses to the 
request for records must be clearly 
delineated in the claims folder.

3.  The RO must contact the Social Security 
Administration and obtain a copy of the 
award of disability benefits and the 
underlying treatment records utilized in 
reaching said determination.  All efforts 
to obtain these records should be clearly 
documented in the claims file.   

4.  The RO is to advise the Veteran that 
the conduct of the efforts as directed in 
this remand, as well as any other 
development deemed necessary, is needed for 
a comprehensive and correct adjudication of 
her claim.  Her cooperation in VA's efforts 
to develop her claim is both critical and 
appreciated.  

5.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the Veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A. § 5103A(b)(2).

6.  After completing all indicated 
development, and any additional 
notification deemed warranted, the RO 
should readjudicate the claim in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnish with a 
fully responsive Supplemental Statement of 
the Case and afforded an opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

